DETAILED ACTION

Brief Summary
This is a non-final Office action regarding the reissue U.S. Application 14/509,265 (hereafter “the ‘265 Application”), which is a reissue application of U.S. Patent 8,339,629 (hereafter “the ‘629 Patent”).

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.

The ‘629 Patent originally issued on December 25, 2012 with original claims 1-7. Here, the ‘629 Patent was filed as U.S. Application 11/181,768 (hereafter “the original ‘768 Application”) on July 15, 2005. In review of the original ‘768 Application, the Applicant claimed foreign priority to Japanese Patent Application JP 2004-213018, filed July 21, 2004, and a certified copy of the foreign priority document was submitted on October 7, 2005.

As noted above, the ‘629 Patent originally issued with patented claims 1-7.  During this reissue prosecution, claims 8-41 were previously added, with claims 33 and 34 being subsequently canceled.  With the filing of the Request for Continued Examination filed November 25, 2020, the prior after-final amendment that was filed on November 3, 2020 has 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,339,629 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.




Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 7, “transmittal” should read “transmitting”.
Appropriate correction is required.



Reissue Declaration and Rejection under 35 U.S.C. 251
Claims 1-32 and 35-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion below.

Upon reviewing the instant amendment dated November 3, 2020, the reissue declaration filed on January 14, 2015 is now defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
the error statement fails to identify at least one error which is relied upon to support the reissue application.  

Along this vein, the reissue declaration filed January 14, 2015 includes an error statement that recites “…For example, Claim 1 recites that a refusal unit is configured to transmit a request for disconnecting the established connection, that is unnecessarily narrow to distinguish Claim 1 from the prior art, and therefore, to broaden patent coverage, patentee in this reissue application added new Claim 8, which is similar to Claim 1, but recites instead that the refusal unit is configured to execute a process for refusing to receive the second data of the print data from the external device.”

With this, in the amendment dated November 3, 2020, claim 8 no longer includes a “refusal unit”, as there no longer is “the refusal unit… configured to execute a process for refusing to receive the second data of the print data from the external device”, as stated in the error statement as being within claim 8.  Because of this, the error noted in the error statement, which was relied upon in the reissue declaration filed January 14, 2015, is now incorrect and because there is no longer a “refusal unit” in the claim, the error statement is not clear, and thus, is seen to be no longer relied upon as the basis for reissue.  

In this regard, 37 CFR 1.175(d) states:
(d)  If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.

Further, MPEP 1414.03(I) states:
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251. [Emphasis added].

Thus, consistent with MPEP 1414.03, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.  In this regard, the Remarks filed with the instant amendment dated November 3, 2020, nor any of the earlier prior Remarks filed July 6, 2020, July 25, 2019, and December 22, 2017, are not seen to provide on the record an explicit identification of an error being relied upon as the basis for reissue.  Correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6, 17, 28, 31, 32, and 38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,014,221, issued to Mogul (hereafter “Mogul”, cited in the prior Office action dated August 26, 2020).

Regarding claim 6, Mogul discloses a communication processing method [see Fig. 8] applied by a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6], the method comprising:
receiving a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];
in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28],

receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
judging whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 
transmitting a request for disconnecting the established connection after data constituting a part of the print data transmitted by the external device according to the first data size is received and before reception of remaining print data is completed [see Fig. 8, wherein “close current connection” message 104; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10];
in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmitting, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data 

Regarding claim 17, Mogul discloses a communication processing method [see Fig. 8] applied by a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6], the method comprising:
receiving a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];
in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28],
wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”];

judging whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”; here, the “open window” message in step 118 is a predetermined amount of how much 
in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmitting, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size]; and
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 
executing, after the data constituting the part of the print data transmitted by the external device according to the first data is received and before the reception of remaining data of the print data is completed, a process for refusing to receive the packet including the remaining data of the print data from the external device for which the connection has been established [see Fig. 8, wherein the process including the “close current connection” message 104 and the “dequeue next process” 106 message are seen to be a process that is “refusing to receive the packet including the remaining data of the print data from the external device for which the connection 

Regarding claim 28, Mogul discloses a communication processing method [see Fig. 8] applied by a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6], the method comprising:
receiving a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];
in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28],
wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer 
receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
judging whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows 
in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmitting, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size]; and
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 
transmitting, after the data constituting the part of the print data transmitted by the external device according to the first data size is received and before the reception of remaining data of the print data is completed, information for stopping to receive the packet including the remaining data of the print data from the external device for which the connection has been established [see Fig. 8, wherein the process including the “close current connection” message 

Regarding claim 31, Mogul discloses a method of transmitting and receiving print data in packet communication  based on TCP (Transmission Control Protocol) between a communication device [remote interface 26, seen in Fig. 6; also see process of Fig. 7] and a data processing device [print server 22, seen in Fig. 6; also see process of Fig. 8], the method comprising:
in the data processing device, when a packet indicating a request for connection for establishing a connection is received from the communication device [see Figs. 7 and 8, whereby the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8], 
in response to the packet indicating the request for connection, transmitting the communication device a first acknowledgment response packet designating a first window size indicating a data size allowing the communication device to perform transmission to the data processing device without waiting for an acknowledgement response packet transmitted from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the 
wherein even if the data processing device is in a condition capable of securing a buffer area equal to or larger than a predetermined fixed size for the connection, a value smaller than the securable buffer area is set to the first window size [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”];
in the communication device, transmitting a packet of a size equal to or smaller than the first window size including first data constituting a part of the print data to the data processing device, in accordance with establishment of the connection [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
in the data processing device, judging whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data 
wherein the predetermined fixed size is designated as the first window size, regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”; here, the “open window” message in step 118 is a predetermined amount of how much data the print server can accommodate, being set regardless of whether the subsequent data packets are received or not, as judged in step 100 of Fig. 8];
in the data processing device, in a case where it is judged that the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmitting, after data equal to or smaller than a first window size including the first data is received, the communication device a second acknowledgement response packet designating a second window size which is larger than the first window size as a data size allowing the communication device to perform transmission to the data processing device without waiting for further acknowledgement response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size]; and

transmitting, after data equal to or smaller than the first window size including the first data is received and before the reception of remaining data of the print data is completed [being the second iteration in the loop seen in Fig. 8; also see col. 8, lines 1-10, wherein “Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138 and branches back to step 100.”], information for stopping to receive a packet which follows the first packet and includes the remaining data of the print data from the communication device for which the connection has been established [see Fig. 8, wherein “close current connection” message 104; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10]; and 
in the communication device that received the second acknowledgement response packet designating the second window size, transmitting to the data processing device the remaining data of the print data according to the second window size [see col. 5, lines 5-11; also see col. 6, lines 23-30].

Regarding claim 32, Mogul discloses the method discussed above in claim 31, and further teaches that the first acknowledgment response packet designating the first window size is a connection establishment acknowledgment [see col. 4, line 58-col. 5, line 25].

claim 38, Mogul discloses the method discussed above in claim 31, and further teaches that as the second window size, a size that is eight times the first window size is designated [see col. 5, lines 1-11; also see col. 6, lines 23-30, wherein “If the window message is a positive integer (window open), the minicomputer interface completes the connection by sending a sequence acknowledgment, and sends the data to the printer. The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”; here, with the reference stating that the window open can be a positive integer, the reference effectively teaches that the second window size can be an integer “8”, while the first window message may have been a integer “1”].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-12, 16, 18-23, 27, 29, 30, 35-37, and 39-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,014,221, issued to Mogul (hereafter “Mogul”, cited in the prior Office action dated August 26, 2020) in view of U.S. Patent 6,563,597, issued to Dohi (hereafter as “Dohi”, cited in the prior Office action dated August 26, 2020).

Regarding claim 1, Mogul discloses a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6] comprising:
executing instructions [see Fig. 8] to:
receive a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];
in response to the request for connection for establishing of the connection, transmit the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28],
wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has 
receive print data from the external device, after establishment of the connection between the data processing device and the external device [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
judge whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can 
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 
transmit a request for disconnecting the established connection after data constituting a part of the print data transmitted by the external device according to the first data size is received and before reception of remaining print data is completed [see Fig. 8, wherein “close current connection” message 104; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10];
in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmit, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size].

However, Mogul fails to expressly disclose if the data processing device [printer 20 with the included print server 22, as seen in Fig. 6] comprises “a memory containing instructions; and at least one processor executing the instructions to” perform the above discussed functions.

But Dohi discloses a data processing device [printing apparatus 1000, seen in Figs. 1-3] comprising:
a memory containing instructions [ROM 113, which includes program ROM, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8]; and
at least one processor [CPU 112, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8] executing the instructions to:
receive a packet indicating a request for connection for establishing a connection from an external device [see step S101 in Fig. 15, “ISSUE Init Command Packet”; also see col. 12, lines 53-65, wherein “In step S101, one apparatus that is to initialize the control of IEEE1284.4 issues an init command packet (‘Init Command Packet’) to the other apparatus.  Generally, the host apparatus issues the init command packet to the printing apparatus,…”];
in response to the request for connection for establishing of the connection, transmit the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the “Open Channel Reply Packet” in step S112 of Fig. 16; also see step S109 in Fig. 15; also see col. 13, line 37-col. 14, line 2, wherein “If the result of step S109 is no, parameters representing the first and second packet sizes that can be handled by the respective apparatuses are set in the 
receive print data from the external device, after establishment of the connection between the data processing device and the external device [step S114 in Fig. 16; also see col. 14, lines 10-32; also see step S201 in Fig. 29; also see col. 17, lines 11-65]; and 
judge whether the data processing device can perform printing [see col. 9, lines 12-24; also see step S206 in Fig. 29; also see col. 17, lines 50-65, wherein “If the result of step S204 is yes, the process proceeds to step S206 in which it is checked whether the print engine 117 is usable.”; also see col. 18, lines 40-49, wherein “If it is found in step S401 that the packet transfer method is not executable because of the internal state of the printing apparatus (for example, because there is a fault in the apparatus), a specific character string is not added to the device ID data, i.e., step S402 is skipped.”].

Mogul and Dohi are combinable because they are from the same field of endeavor, both being communication systems that receive print data from an external device.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the printer device include a memory storing instructions and a processor to perform the stored functions, as taught in Dohi, within the printer of Mogul.  The suggestion/motivation for doing so would have been that the system of Mogul would conform with well-known teachings in the computer art to include a processor within a printer, so as to perform stored functions in a memory, as illustrated and discussed by Dohi in Fig. 1 and col. 6, line 65-col. 7, line 8.  Here, such a combination 

Regarding claim 2, Mogul and Dohi disclose the data processing device discussed above in claim 1, and Mogul further teaches the first acknowledgement response packet designating the first data size is a connection establishment acknowledgement packet [step 118 in Fig. 8, being the “sendack open window” packet, which is a connection acknowledgement packet after the reception of the connection data packet in step 110; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28].

Regarding claim 3, Mogul and Dohi disclose the data processing device discussed above in claim 1, and Mogul further teaches wherein the instructions are further executed to execute a process for establishing the connection with the external device [see Fig. 5; also see col. 5, lines 43-68], 
wherein the external device receives a request for disconnecting the established connection [see Fig. 5, with the “termination ack” 52 message being received by the minicomputer interface 26; also see col. 5, lines 43-68].

Regarding claim 4, Mogul and Dohi disclose the data processing device discussed above in claim 3, and Mogul further teaches wherein it is judged whether the data processing device can perform printing, in accordance with the connection being established [being the 

Regarding claim 5, Mogul and Dohi disclose the data processing device discussed above in claim 1, and Mogul further teaches wherein the first data size is 1 Kbyte or less [see Abstract, wherein “The amount of data can be zero, indicating that the printer is not available.”; also see col. 5, lines 1-39, wherein “When the print server 2 sends a closed window data packet 48 to the minicomputer interface 26, TCP provides a ‘zero-window probe’,”  Here, the size of “zero”, which can be included in the print acknowledgement data packet 48, responding to the “connection data packet” in step 110, and with the printer being determined to be busy in step 112, is “1 Kbyte or less”].

Regarding claim 7, Mogul discloses a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6] that performs a communication processing method [see Fig. 8], the communication processing method comprising:
receiving a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];

wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”];
receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
judging whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”; here, the “open window” message in step 118 is a predetermined amount of how much data the print server can accommodate, being set regardless of whether the subsequent data packets are received or not, as judged in step 100 of Fig. 8];
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 
transmitting a request for disconnecting the established connection after data constituting a part of the print data transmitted by the external device according to the first data size is received and before reception of remaining print data is completed [see Fig. 8, wherein “close current connection” message 104; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10];

transmitting, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size].

However, Mogul fails to expressly disclose if the data processing device [printer 20 with the included print server 22, as seen in Fig. 6] comprises “a non-transitory computer-readable storage medium which stores a computer program for causing the data processing device to execute the above described communication processing method.

But Dohi discloses a non-transitory computer-readable storage medium which stores a computer program [ROM 113, which includes program ROM, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8] for causing a data processing device to execute a communication processing method [see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8], the communication processing method comprising:
receiving a packet indicating a request for connection for establishing a connection from an external device [see step S101 in Fig. 15, “ISSUE Init Command Packet”; also see col. 12, 
in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the “Open Channel Reply Packet” in step S112 of Fig. 16; also see step S109 in Fig. 15; also see col. 13, line 37-col. 14, line 2, wherein “If the result of step S109 is no, parameters representing the first and second packet sizes that can be handled by the respective apparatuses are set in the open channel reply packet.”; also see col. 14, lines 10-23, wherein “Upon comparing the packet size demanded by the host apparatus that has issued the open channel command packet and the packet size demanded by the printing apparatus and responded in the open channel reply, a smaller packet size is employed.”];
receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [step S114 in Fig. 16; also see col. 14, lines 10-32; also see step S201 in Fig. 29; also see col. 17, lines 11-65]; and 
judging whether the data processing device can perform printing [see col. 9, lines 12-24; also see step S206 in Fig. 29; also see col. 17, lines 50-65, wherein “If the result of step S204 is yes, the process proceeds to step S206 in which it is checked whether the print engine 117 is usable.”; also see col. 18, lines 40-49, wherein “If it is found in step S401 that the packet transfer method is not executable because of the internal state of the printing apparatus (for example, 

Mogul and Dohi are combinable because they are from the same field of endeavor, both being communication systems that receive print data from an external device.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the printer device include a non-transitory computer-readable storage medium storing a computer program to perform the stored functions, as taught in Dohi, within the printer of Mogul.  The suggestion/motivation for doing so would have been that the system of Mogul would conform with well-known teachings in the computer art to include a processor within a printer, so as to perform stored functions in a memory, as illustrated and discussed by Dohi in Fig. 1 and col. 6, line 65-col. 7, line 8.  Here, such a combination would yield predictable results in the printer discussed in Mogul.  Therefore, it would have been obvious to combine the teachings of Dohi with the system of Mogul to obtain the invention as specified in claim 7.

Regarding claim 8, Mogul discloses a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6] comprising:
executing instructions [see Fig. 8] to:
receive a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];

wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”];
receive print data from the external device, after establishment of the connection between the data processing device and the external device [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
judge whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”; here, the “open window” message in step 118 is a predetermined amount of how much data the print server can accommodate, being set regardless of whether the subsequent data packets are received or not, as judged in step 100 of Fig. 8];
in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmit, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size]; and

execute, after the data constituting the part of the print data transmitted by the external device according to the first data is received and before the reception of remaining data of the print data is completed, a process for refusing to receive the packet including the remaining data of the print data from the external device for which the connection has been established [see Fig. 8, wherein the process including the “close current connection” message 104 and the “dequeue next process” 106 message are seen to be a process that is “refusing to receive the packet including the remaining data of the print data from the external device for which the connection has been established”.  In this regard, these processes, which occur when it is judged that no packets have been received, thus the data processing device cannot perform printing, and the inactivity timer has expired in path 102; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10].

However, Mogul fails to expressly disclose if the data processing device [printer 20 with the included print server 22, as seen in Fig. 6] comprises “a memory containing instructions; and at least one processor executing the instructions to” perform the above discussed functions.

But Dohi discloses a data processing device [printing apparatus 1000, seen in Figs. 1-3] comprising:

at least one processor [CPU 112, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8] executing the instructions to:
receive a packet indicating a request for connection for establishing a connection from an external device [see step S101 in Fig. 15, “ISSUE Init Command Packet”; also see col. 12, lines 53-65, wherein “In step S101, one apparatus that is to initialize the control of IEEE1284.4 issues an init command packet (‘Init Command Packet’) to the other apparatus.  Generally, the host apparatus issues the init command packet to the printing apparatus,…”];
in response to the request for connection for establishing of the connection, transmit the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the “Open Channel Reply Packet” in step S112 of Fig. 16; also see step S109 in Fig. 15; also see col. 13, line 37-col. 14, line 2, wherein “If the result of step S109 is no, parameters representing the first and second packet sizes that can be handled by the respective apparatuses are set in the open channel reply packet.”; also see col. 14, lines 10-23, wherein “Upon comparing the packet size demanded by the host apparatus that has issued the open channel command packet and the packet size demanded by the printing apparatus and responded in the open channel reply, a smaller packet size is employed.”];
receive print data from the external device, after establishment of the connection between the data processing device and the external device [step S114 in Fig. 16; also see col. 14, lines 10-32; also see step S201 in Fig. 29; also see col. 17, lines 11-65]; and 


Mogul and Dohi are combinable because they are from the same field of endeavor, both being communication systems that receive print data from an external device.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the printer device include a memory storing instructions and a processor to perform the stored functions, as taught in Dohi, within the printer of Mogul.  The suggestion/motivation for doing so would have been that the system of Mogul would conform with well-known teachings in the computer art to include a processor within a printer, so as to perform stored functions in a memory, as illustrated and discussed by Dohi in Fig. 1 and col. 6, line 65-col. 7, line 8.  Here, such a combination would yield predictable results in the printer discussed in Mogul.  Therefore, it would have been obvious to combine the teachings of Dohi with the system of Mogul to obtain the invention as specified in claim 8.

Regarding claim 9, Mogul and Dohi disclose the data processing device discussed above in claim 8, and Mogul further teaches wherein the first acknowledgment response packet designating the first data size is a connection establishment acknowledgment packet [see step 

Regarding claim 10, Mogul and Dohi disclose the data processing device discussed above in claim 8, and Mogul further teaches wherein the instructions are further executed to execute a process for establishing the connection with the external device [see step 118 in Fig. 8, being in response to receiving the initial “connection data packet” in step 110 , whereby step 118 is a “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28], 
wherein the external device receives a request for disconnecting the established connection [see Fig. 8, step 104, as well as steps 126 and 128; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10]. 

Regarding claim 11, Mogul and Dohi disclose the data processing device discussed above in claim 10, and Mogul further teaches wherein it is judged whether the data processing device can perform printing, in accordance with the connection being established [see steps 100, 110, 112, and 118 in Fig. 8; whereby a connection is established, in response to the reception of the “connection data packet” in step 110, where subsequently, it is judged in step 100 for the 

Regarding claim 12, Mogul and Dohi disclose the data processing device discussed above in claim 8, and Mogul further teaches wherein the first data size is 1Kbyte or less [see Abstract, wherein “The amount of data can be zero, indicating that the printer is not available.”; also see col. 5, lines 1-39, wherein “When the print server 2 sends a closed window data packet 48 to the minicomputer interface 26, TCP provides a ‘zero-window probe’,”  Here, the size of “zero”, which can be included in the print acknowledgement data packet 48, responding to the “connection data packet” in step 110, and with the printer being determined to be busy in step 112, is “1 Kbyte or less”].

Regarding claim 16, Mogul and Dohi disclose the data processing device discussed above in claim 8, and Mogul further teaches wherein the receiving of the print data and the judgment are performed in parallel [see Fig. 8, whereby the reception of print data in step 122 is parallel to the determination if the timer is expired process in steps 102-106, interpreted as the “judgment” step].

Regarding claim 18, Mogul discloses a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6] that performs a communication processing method [see Fig. 8], the communication processing method comprising:


in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28],
wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”];
receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
judging whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”; here, the “open window” message in step 118 is a predetermined amount of how much data the print server can accommodate, being set regardless of whether the subsequent data packets are received or not, as judged in step 100 of Fig. 8];
in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmitting, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data 
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 
executing, after the data constituting the part of the print data transmitted by the external device according to the first data is received and before the reception of remaining data of the print data is completed, a process for refusing to receive the packet including the remaining data of the print data from the external device for which the connection has been established [see Fig. 8, wherein the process including the “close current connection” message 104 and the “dequeue next process” 106 message are seen to be a process that is “refusing to receive the packet including the remaining data of the print data from the external device for which the connection has been established”.  In this regard, these processes, which occur when it is judged that no packets have been received, thus the data processing device cannot perform printing, and the inactivity timer has expired in path 102; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10].




But Dohi discloses a non-transitory computer-readable storage medium which stores a computer program [ROM 113, which includes program ROM, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8] for causing a data processing device to execute a communication processing method [see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8], the communication processing method comprising:
receiving a packet indicating a request for connection for establishing a connection from an external device [see step S101 in Fig. 15, “ISSUE Init Command Packet”; also see col. 12, lines 53-65, wherein “In step S101, one apparatus that is to initialize the control of IEEE1284.4 issues an init command packet (‘Init Command Packet’) to the other apparatus.  Generally, the host apparatus issues the init command packet to the printing apparatus,…”];
in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the “Open Channel Reply Packet” in step S112 of Fig. 16; also see step S109 in Fig. 15; also see col. 13, line 37-col. 14, line 2, wherein “If the result of step S109 is no, parameters representing the first and second packet sizes that can be handled by the respective apparatuses are set in the open channel reply packet.”; also see col. 14, lines 10-23, wherein “Upon 
receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [step S114 in Fig. 16; also see col. 14, lines 10-32; also see step S201 in Fig. 29; also see col. 17, lines 11-65]; and 
judging whether the data processing device can perform printing [see col. 9, lines 12-24; also see step S206 in Fig. 29; also see col. 17, lines 50-65, wherein “If the result of step S204 is yes, the process proceeds to step S206 in which it is checked whether the print engine 117 is usable.”; also see col. 18, lines 40-49, wherein “If it is found in step S401 that the packet transfer method is not executable because of the internal state of the printing apparatus (for example, because there is a fault in the apparatus), a specific character string is not added to the device ID data, i.e., step S402 is skipped.”].

Mogul and Dohi are combinable because they are from the same field of endeavor, both being communication systems that receive print data from an external device.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the printer device include a non-transitory computer-readable storage medium storing a computer program to perform the stored functions, as taught in Dohi, within the printer of Mogul.  The suggestion/motivation for doing so would have been that the system of Mogul would conform with well-known teachings in the computer art to include a processor within a printer, so as to perform stored functions in a memory, as illustrated and discussed by Dohi in Fig. 1 and col. 6, line 65-col. 7, line 8.  Here, such a combination would yield predictable results in the printer 

Regarding claim 19, Mogul discloses a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6] comprising:
executing instructions [see Fig. 8] to:
receive a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];
in response to the request for connection for establishing of the connection, transmit the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28],
wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”];

judge whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 
wherein a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not the data processing device can perform printing [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”; here, the “open window” message in step 118 is a predetermined amount of how much 
in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmit, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size]; and
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 
transmit, after the data constituting the part of the print data transmitted by the external device according to the first data size is received and before the reception of remaining data of the print data is completed, information for stopping to receive the packet including the remaining data of the print data from the external device for which the connection has been established [see Fig. 8, wherein the process including the “close current connection” message 104 and the “dequeue next process” 106 message are seen to be a process that is “refusing to receive the packet including the remaining data of the print data from the external device for which the connection has been established”.  In this regard, these processes, which occur when it 

However, Mogul fails to expressly disclose if the data processing device [printer 20 with the included print server 22, as seen in Fig. 6] comprises “a memory containing instructions; and at least one processor executing the instructions to” perform the above discussed functions.

But Dohi discloses a data processing device [printing apparatus 1000, seen in Figs. 1-3] comprising:
a memory containing instructions [ROM 113, which includes program ROM, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8]; and
at least one processor [CPU 112, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8] executing the instructions to:
receive a packet indicating a request for connection for establishing a connection from an external device [see step S101 in Fig. 15, “ISSUE Init Command Packet”; also see col. 12, lines 53-65, wherein “In step S101, one apparatus that is to initialize the control of IEEE1284.4 issues an init command packet (‘Init Command Packet’) to the other apparatus.  Generally, the host apparatus issues the init command packet to the printing apparatus,…”];

receive print data from the external device, after establishment of the connection between the data processing device and the external device [step S114 in Fig. 16; also see col. 14, lines 10-32; also see step S201 in Fig. 29; also see col. 17, lines 11-65]; and 
judge whether the data processing device can perform printing [see col. 9, lines 12-24; also see step S206 in Fig. 29; also see col. 17, lines 50-65, wherein “If the result of step S204 is yes, the process proceeds to step S206 in which it is checked whether the print engine 117 is usable.”; also see col. 18, lines 40-49, wherein “If it is found in step S401 that the packet transfer method is not executable because of the internal state of the printing apparatus (for example, because there is a fault in the apparatus), a specific character string is not added to the device ID data, i.e., step S402 is skipped.”].



Regarding claim 20, Mogul and Dohi disclose the data processing device discussed above in claim 19, and Mogul further teaches wherein the first acknowledgment response packet designating the first data size is a connection establishment acknowledgment packet [see step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print acknowledgment data packet 48 includes the next sequence number that the print server is expecting and the next window size it can accommodate.”; also see col. 7, lines 5-28].

Regarding claim 21, Mogul and Dohi disclose the data processing device discussed above in claim 19, and Mogul further teaches wherein the instructions are further executed to execute a process for establishing the connection with the external device [see step 118 in Fig. 8, being in response to receiving the initial “connection data packet” in step 110 , whereby step 118 
wherein the external device receives a request for disconnecting the established connection [see Fig. 8, step 104, as well as steps 126 and 128; also see col. 7, lines 5-15, wherein “If the timer expires, control path 102 is taken from step 100. In step 104 the current TCP connection is closed according to TCP as described in FIG. 5 above.”; also see Fig. 5 and col. 5, lines 43-68, with the “termination ack” 52 message being sent; also see col. 7, line 64-col. 8, line 10]. 

Regarding claim 22, Mogul and Dohi disclose the data processing device discussed above in claim 21, and Mogul further teaches wherein it is judged whether the data processing device can perform printing, in accordance with the connection being established [see steps 100, 110, 112, and 118 in Fig. 8; whereby a connection is established, in response to the reception of the “connection data packet” in step 110, where subsequently, it is judged in step 100 for the reception of data packets, which allows printing in steps 120 and 122, whereby if no packets are received and the inactivity timer expires, the process moves to step 104 to close the current connection; also see col. 7, line 5-col. 8, line 10] 

Regarding claim 23, Mogul and Dohi disclose the data processing device discussed above in claim 19, and Mogul further teaches wherein the first data size is 1Kbyte or less [see Abstract, wherein “The amount of data can be zero, indicating that the printer is not available.”; also see col. 5, lines 1-39, wherein “When the print server 2 sends a closed window data packet or less”].

Regarding claim 27, Mogul and Dohi disclose the data processing device discussed above in claim 19, and Mogul further teaches wherein the receiving of the print data and the judgment are performed in parallel [see Fig. 8, whereby the reception of print data in step 122 is parallel to the determination if the timer is expired process in steps 102-106, interpreted as the “judgment” step].

Regarding claim 29, Mogul discloses a data processing device [printer 20, which includes the print server 22, as seen in Fig. 6] that performs a communication processing method [see Fig. 8], the communication processing method comprising:
receiving a packet indicating a request for connection for establishing a connection from an external device [see Figs. 7 and 8, whereby the external device of the remote interface 26 sends a TCP connect packet in step 70 in Fig. 7, with the connection data packet being received at the print server 22 in step 110 in Fig. 8];
in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [step 118 in Fig. 8, “sendack open window”; also see col. 5, lines 1-11, wherein “The print 
wherein the first data size is smaller than a memory size that the data processing device can secure [see col. 5, lines 1-39, wherein “The ‘window’ message informs the minicomputer interface 26 how much data the print server 22 can accommodate. When the print server 22 has limited memory, windows prevent the minicomputer interface 26 from sending more data than the print server 30 can store.”];
receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [see col. 5, lines 5-25; also see col. 6, lines 23-30, wherein “After the microcomputer interface 26 receives the request acknowledgment, it looks at the window message. …The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”];
judging whether the data processing device can perform printing [being the determination in step 100 of Fig. 8, as the whether there is a received packet or if the inactivity timer has expired; also see col. 7, line 64-col. 8, line 10, wherein “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”; here, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing], 

in a case where that it is judged the data processing device can perform printing [see Fig. 8, being the “received packet” path 108 in the “wait for packet or inactivity timer” step 100], 
transmitting, after the data constituting the part of the print data transmitted by the external device according to the first data size is received, the external device a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the second “sendack open window” in step 124 in Fig. 8; also see col. 7, lines 16-51; here, the second “window” message after the first “window” message may have more memory space available, therein having a larger window size than the first window size]; and
in a case where it is judged that the data processing device cannot perform printing [see Fig. 8, being the “timer expired” path 102 in the “wait for packet or inactivity timer” step 100; also see col. 7, line 64-col. 8, line 10], 


However, Mogul fails to expressly disclose if the data processing device [printer 20 with the included print server 22, as seen in Fig. 6] comprises “a non-transitory computer-readable storage medium which stores a computer program for causing the data processing device to execute the above described communication processing method.

But Dohi discloses a non-transitory computer-readable storage medium which stores a computer program [ROM 113, which includes program ROM, see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8] for causing a data processing device to execute a communication processing method [see Figs. 1 and 2; also see col. 6, line 65-col. 7, line 8], the communication processing method comprising:

in response to the request for connection for establishing of the connection, transmitting the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [being the “Open Channel Reply Packet” in step S112 of Fig. 16; also see step S109 in Fig. 15; also see col. 13, line 37-col. 14, line 2, wherein “If the result of step S109 is no, parameters representing the first and second packet sizes that can be handled by the respective apparatuses are set in the open channel reply packet.”; also see col. 14, lines 10-23, wherein “Upon comparing the packet size demanded by the host apparatus that has issued the open channel command packet and the packet size demanded by the printing apparatus and responded in the open channel reply, a smaller packet size is employed.”];
receiving print data from the external device by a receiving unit, after establishment of the connection between the data processing device and the external device [step S114 in Fig. 16; also see col. 14, lines 10-32; also see step S201 in Fig. 29; also see col. 17, lines 11-65]; and 
judging whether the data processing device can perform printing [see col. 9, lines 12-24; also see step S206 in Fig. 29; also see col. 17, lines 50-65, wherein “If the result of step S204 is yes, the process proceeds to step S206 in which it is checked whether the print engine 117 is usable.”; also see col. 18, lines 40-49, wherein “If it is found in step S401 that the packet transfer 

Mogul and Dohi are combinable because they are from the same field of endeavor, both being communication systems that receive print data from an external device.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the printer device include a non-transitory computer-readable storage medium storing a computer program to perform the stored functions, as taught in Dohi, within the printer of Mogul.  The suggestion/motivation for doing so would have been that the system of Mogul would conform with well-known teachings in the computer art to include a processor within a printer, so as to perform stored functions in a memory, as illustrated and discussed by Dohi in Fig. 1 and col. 6, line 65-col. 7, line 8.  Here, such a combination would yield predictable results in the printer discussed in Mogul.  Therefore, it would have been obvious to combine the teachings of Dohi with the system of Mogul to obtain the invention as specified in claim 29.

Regarding claim 30, Mogul and Dohi disclose the data processing device discussed above in claim 19, and Mogul further teaches that the transmission of the information leads to disconnection of the established connection [see Fig. 8, wherein the process including the “close current connection” message 104  is seen to be “transmitting … information for stopping to receive the packet”. In this regard, this process, which occurs when it is judged that no packets have been received, and thus the data processing device cannot perform printing, and the inactivity timer has expired in path 102; also see col. 7, lines 5-15, wherein “If the timer expires, 

Regarding claim 35, Mogul and Dohi disclose the data processing device discussed above in claim 1, and Mogul further teaches that as the second data size, a size that is eight times the first data size is designated [see col. 5, lines 1-11; also see col. 6, lines 23-30, wherein “If the window message is a positive integer (window open), the minicomputer interface completes the connection by sending a sequence acknowledgment, and sends the data to the printer. The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”; here, with the reference stating that the window open can be a positive integer, the reference effectively teaches that the second data size can be an integer “8”, while the first window message may have been a integer “1”.].

Regarding claim 36, Mogul and Dohi disclose the data processing device discussed above in claim 8, and Mogul further teaches that as the second data size, a size that is eight times the first data size is designated [see col. 5, lines 1-11; also see col. 6, lines 23-30, wherein “If the window message is a positive integer (window open), the minicomputer interface completes the connection by sending a sequence acknowledgment, and sends the data to the printer. The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”; here, with the reference stating that the window open can be a positive integer, the reference effectively teaches that the second data size can be an integer “8”, while the first window message may have been a integer “1”.].

Regarding claim 37, Mogul and Dohi disclose the data processing device discussed above in claim 19, and Mogul further teaches that as the second data size, a size that is eight times the first data size is designated [see col. 5, lines 1-11; also see col. 6, lines 23-30, wherein “If the window message is a positive integer (window open), the minicomputer interface completes the connection by sending a sequence acknowledgment, and sends the data to the printer. The amount of print data sent equals the ‘size’ specified by the window message, or possibly a lesser amount.”; here, with the reference stating that the window open can be a positive integer, the reference effectively teaches that the second data size can be an integer “8”, while the first window message may have been a integer “1”.].

Regarding claim 39, Mogul and Dohi disclose the data processing device discussed above in claim 2, and Mogul further teaches that for the connection establishment acknowledgement packet, the first data size is designated even if the data processing device is in the condition capable of securing the second data size for the connection [see steps 112 and 114 in Fig. 8, wherein if the printer is determined to be busy in step 112, a “closed window” message is transmitted in step 114, which would indicate that the data size is designated as zero, whereby data size in the closed window message can be interpreted as the first data size, such that this data size is designated even though the available memory of the printer is equal to the second data size, therein being a “condition capable of securing the second data size for the connection.”.  Here, as seen in step 112 of Fig. 8, because the determination that the printer is busy during the process of the initial connection packet, the first data size is designated (being the data size of zero in the closed window message) even if the data processing device is in the 

Regarding claim 40, Mogul and Dohi disclose the data processing device discussed above in claim 9, and Mogul further teaches that for the connection establishment acknowledgement packet, the first data size is designated even if the data processing device is in the condition capable of securing the second data size for the connection [see steps 112 and 114 in Fig. 8, wherein if the printer is determined to be busy in step 112, a “closed window” message is transmitted in step 114, which would indicate that the data size is designated as zero, whereby data size in the closed window message can be interpreted as the first data size, such that this data size is designated even though the available memory of the printer is equal to the second data size, therein being a “condition capable of securing the second data size for the connection.”.  Here, as seen in step 112 of Fig. 8, because the determination that the printer is 

Regarding claim 41, Mogul and Dohi disclose the data processing device discussed above in claim 20, and Mogul further teaches that for the connection establishment acknowledgement packet, the first data size is designated even if the data processing device is in the condition capable of securing the second data size for the connection [see steps 112 and 114 in Fig. 8, wherein if the printer is determined to be busy in step 112, a “closed window” message is transmitted in step 114, which would indicate that the data size is designated as zero, whereby data size in the closed window message can be interpreted as the first data size, such that this data size is designated even though the available memory of the printer is equal to the second .






Claims 13 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,014,221, issued to Mogul (hereafter “Mogul”, cited in the prior Office action dated August 26, 2020) in view of U.S. Patent 6,563,597, issued to Dohi (hereafter “Dohi”, , cited in the prior Office action dated August 26, 2020), and further in view of U.S. Patent 6,761,427, issued to Owen et al. (hereafter “Owen”, cited in the prior Office action dated August 26, 2020).

Regarding claims 13 and 24, Mogul and Dohi disclose the data processing devices discussed above in claims 8 and 19, but fail to expressly disclose if the print data is received according to a RAW print protocol.

However, Owen discloses a data processing device [printing device 30B, see Figs. 4 and 5], comprising:
a computer [see Figs. 4-7] executing instructions to:
receive a request for connection from an external device [step 604 in Fig. 6];
receive print data from the external device [see Figs. 3 and 4, computer 67], in a case where a connection with the external device has been established [see step 622 in Fig. 6];
in response to the request for connection, notify the external device of a first data size which is set to be smaller than a data size capable of being received [see step 612 in Fig. 6]; 
judge whether said data processing device can perform printing [see step 610 of Fig. 6]; and
in a case where first data of the first data size being a part of the print data is received and it is judged that said data processing device cannot perform printing, execute a process for 
Further, Owen teaches that the print data is received according to a RAW print protocol [see col. 5, line 64-col. 6, line 6; also see col. 12, lines 42-62].

Mogul, Dohi, and Owen are combinable because they are from the same field of endeavor, each being printing systems that receive print data from external devices.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the receiving unit of Mogul receive print data according to a RAW print protocol, as recognized by Owen.  The suggestion/motivation for doing so would have been that the system of Mogul would easily be modified to conform with well-known standards of transmitting print data, as described by Owen in col. 12, lines 42-62.  Therefore, it would have been obvious to combine the teachings of Owen with the system of Mogul and Dohi to obtain the invention as specified in claims 13 and 24.


Claims 14 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,014,221, issued to Mogul (hereafter “Mogul”, cited in the prior Office action dated August 26, 2020) in view of U.S. Patent 6,563,597, issued to Dohi (hereafter “Dohi”, cited in the prior Office action dated August 26, 2020), and further in view of U.S. Patent 6,665,088, issued to Chiba et al. (hereafter “Chiba”, cited in the prior Office action dated August 26, 2020).

claims 14 and 25, Mogul and Dohi disclose the data processing devices discussed above in claims 8 and 19, but fail to expressly disclose wherein it is judged that the data processing device cannot perform printing, in case of occurring error of disabling the printing. 

But Chiba discloses a data processing device [see Abstract and Fig. 1, page printer 3] comprising:
a memory containing instructions [ROM 25, see Fig. 1; also see col. 5, lines 19-52]; and
at least one processor [CPU 23, see Fig. 1, also see col. 5, lines 19-52] executing the instructions to:
receive a request for connection for establishing a connection from an external device [see step S11, “yes” in the “printer information request”, which is received from the host device; also see col. 8, lines 8-15, wherein “First, if the host 1 makes a request to send printer information (YES at step S1 [which appears to be an error, should read S11]), the CPU 23 of the printer 3 transmits printer information of the communication mode, DRAM size, etc. to the host at step S13.”];
in response to the request for connection for establishing of the connection, transmit the external device a first acknowledgement response packet designating a first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [see step S13 in Fig. 3; also see col. 8, lines 8-15, wherein “First, if the host 1 makes a request to send printer information (YES at step S1 [which appears to be an error, should read S11]), the CPU 23 of the printer 3 transmits printer information of the communication mode, DRAM size, etc. to 
wherein the first data size is smaller than a memory size that the data processing device can secure [see Figs. 7A and 7B, whereby the “available buffer capacity” is a portion of the reception buffer 43, with the size of the “available buffer capacity” being smaller than the size of the reception buffer 43; also see col. 11, lines 9-31];
receive print data from the external device after the establishment of the connection between the data processing device and the external device [steps S16 and S19 in Fig. 3; also see step S27 in Fig. 4; also see col. 8, line 8-col. 9, line 13];
judge whether said data processing device can perform printing [see step S22, seen in Fig. 4; also see col. 7, lines 23-27, whereby it is determined if “the print engine 27 can receive data, a print impossible state, such as no paper jam, cover open, or engine error, is not entered, and the fuser temperature is a specified temperature.”; with this, a “print impossible state, such as no paper” would be part of the judgment as to whether the data processing device can perform printing;  additionally see col. 8, lines 26-43, wherein “Specifically, if a print error occurs at present, the CPU 23 sends the error status of the print error type, etc., to the host 1 at step S23 and returns to step S11 in Fig. 3.  If no error occurs, the CPU 23 sends status information, such 
in a case where it is judged that the data processing device can perform printing, transmit, after data constituting a part of the print data transmitted by the external device according to the first data size is received, the external device to a second acknowledgement response packet designating a second data size which is larger than the first data size as a data size allowing the external device to perform transmission to the data processing device without waiting for a further acknowledgment response packet from the data processing device [“no” in step S22, being a second notification of the available buffer capacity in step S24, in the one-band data reception step S19 in Figs. 3 and 4, after the initial available buffer capacity is set in step S5, and after a first band of information is received and the indication that no print error exists in step S22, which can be the buffer capacity seen in Fig. 7(A), whereby the available buffer capacity is larger than that shown in Fig. 7(B); also see col. 8, lines 26-43, wherein “As shown in FIG. 4, when a printer status request comes from the host 1 (YES at step 21), the CPU 23 sends the current printer status to the host 1 at steps S22, S23, and S24. ... If no error occurs, the CPU 23 sends status information, such as available buffer capacity, engine state, end of page setting, and page print success or failure, to the host 1 at step S24.”; also see col. 11, lines 17-31]; and
in a case where it is judged that the data processing device cannot perform printing, execute, after data constituting the part of the print data transmitted by the external device according to the first data size is received and before reception of remaining data of the print data is completed, a process for refusing to receive the packet including the remaining data of the print data from the external device for which the connection has been established [“yes” in step S22 of Fig. 4, after the first band of information is received and upon the second iteration in the 
Further, Chiba additionally teaches that wherein it is judged that the data processing device cannot perform printing, in case of occurring error of disabling the printing [see col. 7, lines 23-27, whereby it is determined if “the print engine 27 can receive data, a print impossible state, such as no paper jam, cover open, or engine error, is not entered, and the fuser temperature is a specified temperature.”; With this, when a print engine “cannot receive data”, the printing is disabled in step S23; Further, a “print impossible state, such as no paper” would be part of the judgment as to whether the data processing device can perform printing, whereby the printing would be subsequently disabled in step S23; also see col. 8, lines 26-43, wherein “Specifically, if a print error occurs at present, the CPU 23 sends the error status of the print error type, etc., to the host 1 at step S23 and returns to step S11 in Fig. 3.  If no error occurs, the CPU 23 sends status information, such as available buffer capacity, engine state, end of page setting, and page print success or failure, to the host 1 at step S24.”]

Mogul, Dohi, and Chiba are combinable because they are each from the same field of endeavor, being network printing systems that communicate an available memory capacity so as to efficiently transmit image data to a printing apparatus.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the system of Mogul further .


Claims 15 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,014,221, issued to Mogul (hereafter “Mogul”, cited in the prior Office action dated August 26, 2020) in view of U.S. Patent 6,563,597, issued to Dohi (hereafter “Dohi”, cited in the prior Office action dated August 26, 2020), and further in view of U.S. Patent 5,455,687, issued to Fukui et al. (hereafter “Fukui”, cited in the prior Office action dated August 26, 2020).

Regarding claims 15 and 26, Mogul and Dohi discloses the data processing devices discussed above in claims 8 and 19, but fails to expressly disclose if it is judged that said data processing device cannot perform printing, in case of a connection establishment request from the external device targeted to refuse the printing.

But Fukui discloses a data processing device [see Abstract; also see Fig. 1] comprising:
a computer [see Figs. 1-4] executing instructions to:

receive print data from the external device, in a case where a connection with the external device has been established [see Fig. 5];
in response to the request for connection, notify the external device of a first data size which is set to be smaller than a data size capable of being received [RDCLP, seen in Fig. 5];
judge whether said data processing device can perform printing [step S75; see col. 9, lines 1-42, wherein “If it is not possible to receive the image by the receiving end electronic filing system in step S75, the cause of for not being able to receive and the corresponding electronic filing system code are set in the user information area (S7B) and sent back to the ending end system, and the lines are disconnected S70). ... It is also possible for the receiving end electronic filing system to refuse the communication from a facsimile apparatus when the receiving end electronic filing system desires to make communication with an electronic filing system.”];
in a case where the first data of the first data size being a part of the print data is received and it is judged that said data processing device can perform printing, notify the external device [step S76; see col. 8, lines 49-67; also see col. 9, lines 1-42, wherein “If it is not possible to receive the image by the receiving end electronic filing system in step S75, the cause of for not being able to receive and the corresponding electronic filing system code are set in the user information area (S7B) and sent back to the ending end system, and the lines are disconnected S70). ... It is also possible for the receiving end electronic filing system to refuse the communication from a facsimile apparatus when the receiving end electronic filing system desires to make communication with an electronic filing system.”]; and

Further, Fukui discloses that it is judged that said data processing device cannot perform printing, in case of a connection establishment request from the external device targeted to refuse the printing [whereby as seen in Fig. 7, if the sending end system is determined to be not an electronic filing system in step S73, the line is disconnected in step S7C; also see col. 4, lines 18-24].





Response to Arguments
As noted above, the amendment dated November 3, 2020 has been entered and made of record with the filing of the Request for Continues Examination dated November 25, 2020.  With this, in reviewing the current claim language, the independent claims were each amended to include the feature that requires “judging whether the data processing device can perform printing, wherein a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not the data processing device can perform printing”.

Along this vein, Applicant’s arguments filed November 3, 2020, regarding the rejection of various claims as being unpatentable over Chiba in view of Dohi, as cited in the previous Office action dated August 26, 2020, have been fully considered and are persuasive.  Thus, that rejection has been withdrawn.

However, upon reconsideration, the Examiner notes that the previously cited reference of Mogul can still be interpreted as teaching the language in a number of claims, as currently amended.  Thus, Applicant's arguments regarding the previously cited rejection of independent claims 6 and 31 as being anticipated by Mogul (U.S. Pat. 5,014,221) have been fully considered but they are not persuasive.

Particularly, on page 31 of the Remarks dated November 3, 2020, the Applicant argues that “… Mogul does not teach or suggest, among other features, judging whether printing can be performed, wherein in a predetermined fixed size is designated as the first data size, regardless of the judgment as to whether or not printing can be performed. In Mogul, to the contrary, the print server returns a window message which specifies the amount of data that can be sent – if the size is zero then the printer is not available, and if the printer is available a window message specifying a window size equal to the available memory in the printer is sent …”  

Here, the Examiner agrees with the Applicant, in that in the “printer busy” determination in step 112 of Fig. 8, the data size is designated differently depending on the judgment of whether or not the printer is busy.  However, in review of the reference of Mogul, the Examiner notes that the “printer busy” determination in step 112 of Fig. 8 occurs only when a “connection 

In this regard, upon review of the reference of Mogul, the step of “judging whether the data processing device can perform printing” can be reasonably interpreted to occur in step 100 in Fig. 8.  Here, step 100 of Fig. 8 determines whether there is a received packet or if the inactivity timer has expired.  This is further described in col. 7, line 64-col. 8, line 10, whereby Mogul states “An interface could become inactive for one of two reasons: the computer on which the interface resides could become inoperative, or the interface process itself could become inoperative in such a way that the TCP connection remains but no data is sent. In either case the symptom seen by the print server will be a lack of incoming data packets from the currently connected interface. Therefore, every time the print server finishes processing a data packet it restarts an inactivity timer in step 138, and branches back to step 100.”.  With this, in Mogul, if no data packet is received, the data processing device cannot perform printing, and if a data packet is received, the data processing device can perform printing.  Thus, Mogul can be reasonably interpreted as teaching the limitation of “judging whether the data processing device can perform printing”.

Along this vein, with the judging whether a packet is received, therein effectively judging whether the data processing device can perform printing, the reference of Mogul is seen to teach 

Therefore, in light of these teachings in Mogul, upon further consideration, new grounds of rejection are cited herein in view of the reference of Mogul.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:
	
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/M.F/            Supervisory Patent Examiner, Art Unit 3992